DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
The Amendment filed on 25 August 2021 has been acknowledged. 
Claims 1, 3, 5 – 16, 18 and 20 – 29 have been amended. 
Claims 2, 4, 17 and 19 have been cancelled. 
Claims 30 – 31 are newly presented. 
Currently, claims 1, 3, 5 – 16, 18 and 20 – 31 are pending and considered as set forth.

Claim Objections
Claims 3, 5-6, 9, 12, 18, 20, 21, 24, 27 are objected to because of the following informalities: 
Claims 3, 5-6, 9, 12, 18, 20, 21, 24, 27 recite “and/or”, the applicant is reminded that the use of “and/or” renders all subject matter succeeding this phrase to be optional to that which the inventor is claiming as their invention. For examination purposes any limitation in the format “A and/or B” will be interpreted as follows: A alone, B alone, or A and B together. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 -  15, 20, 22, 23, 25, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it recites the limitation “the road” in the last line. There is insufficient antecedent basis for this limitation in the claim.
	 Regarding claim 5, it recites the limitation "the distance”.  There is insufficient antecedent basis for this limitation in the claim. Claim 20 is similarly rejected.
	Regarding claim 5¸”if the relative position information is limited to the distance from the object” is unclear and requires rewording. Claim 20 is similarly rejected.
Regarding claim 7, it recites the limitation "the offset”.  There is insufficient antecedent basis for this limitation in the claim. Claim 22 is similarly rejected.
Regarding claim 8, it recites the limitation "the geometry point” and “the geometry points”.  There is insufficient antecedent basis for this limitation in the claim. Claim 23 is similarly rejected.
Regarding claim 10, it recites the limitation "the node point”.  There is insufficient antecedent basis for this limitation in the claim. Claim 25 is similarly rejected.
Regarding claim 11, it recites the limitation "the estimated distance”.  There is insufficient antecedent basis for this limitation in the claim. Claim 26 is similarly rejected.
	Claims 2-15 are rejected on the basis they are dependent on rejected claims 1.

Claim Rejections - 35 USC § 101
Claims 1-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1:
Under Step 2A – Prong 1:
The following elements of claim 1 are considered to be mental process steps:
creating a surroundings model of a motor vehicle
merge the absolute position information and/or the relative position information on the at least one object to be merged with information provided by the at least one navigation unit in the digital map format to create a vehicle surroundings model based on the geometry of the road thereby ascertained.  
identifying a plurality of candidate locations for the at least one object based on the relative position information 
identifying a respective candidate point of the plurality of candidate points for the at least one object based on an evaluation of the plurality of candidate points and geometry points
The identified claim limitations that recite mental process steps fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. The limitations of creating, merging and identifying are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the system”, “the interface”, or various “units”, nothing in the claim precludes the step from practically being performed in the 
Under Step 2A Prong 2:
The claim additionally recites a method further comprising:
provide information about the instantaneous position of the vehicle and information about at least one segment of road in front of the vehicle in time and space, wherein the navigation unit provides the information in a digital map format and/or in absolute position information,
communicate with at least one object
ascertain the geometry of a segment of road in front of the vehicle (10) by using information supplied by the at least one navigation unit (130) about the segment of road in front of the vehicle,
These steps are recited at a high level of generality (i.e. as a general means of receiving information), and amounts to mere data manipulation, which is a form of insignificant extra-solution activity.
These judicial exceptions are not integrated into a practical application. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP 2106.04 (d), & 2106.04(a)(2) III B-D
Under Step 2B:

detect at least one object to provide relative position information indicative of a distance between the vehicle and the at least one object,
The limitation of “detect[ing] at least one object” is well understood, routine, and conventional as disclosed by Mishra; Lalan Jee et al.(US PGPub 20160260328): “Conventional techniques for autonomous navigation often use complex approaches, such as using LiDAR, radar, and/or other sensors to detect nearby objects.” See MPEP 2106.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of computer implementation to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, claim 1 is not patent eligible.

Claims 2-15 are rejected on the basis that they recite further limitations that are directed to the abstract process of claim 1, implementing additional mental process steps or nonfunctional limitations to the generic computer components constituting abstract ideas. They further do not recite additional elements that are sufficient to amount to significantly more than the judicial exceptions. They do not further incorporate abstract ideas into a practical application. Therefore, the claims are not patent eligible. 
Claims 16-29 are directed to a method encompassed in scope by the previously rejected claims 1-14, respectively, and are rejected using the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 15-16 and 30 - 31 are rejected under 35 U.S.C. 103 as being unpatentable over Mielenz; Holger et al. (US 20190137286) in view of Basnayake; Chaminda (US 20100164789) and in further view of Breed et al. (US 20120323474)
Regarding claim 1, Mielenz teaches:
A system for creating a surroundings model for a vehicle, the system comprising: 
at least one navigation unit, configured to provide instantaneous position information for the vehicle and (Paragraph 26: "A positioning system such as the GPS, Glonass, or Galileo positioning system can be used for this purpose, for example, to identify the current geographic position of vehicle")
road segment information about at least one segment of road in front of the vehicle in time and space, (Paragraph 29: "Apparatus 100 is furthermore embodied to read in from localization map 115 information that, for example, cannot be directly perceived and/or read in by a sensor apparatus such as vehicle reading-in unit 135 of the or of a vehicle 138. This includes, for instance, information regarding roadway paths beyond sensor detection range, as well as traffic regulations, which can be stored in localization map 115. This information can likewise be stored in optimized localization map 105.")
wherein the navigation unit provides the road segment information in a digital map format (Paragraph 37: “In a furnishing step 305, at least the one localization map 115, which represents at least a position of a landmark 137 read in by a vehicle reading-in unit 135, is furnished. In a reading-in step 310, a radar map 120 is read in via an interface 110; radar map 120 has or maps at least one further position, furnished via radar measurement by a satellite 145, of landmark 137 in radar map 120. Lastly, in a generating and storing step 315, an optimized localization map 105 is generated using localization map 115 and radar map 120, and stored; upon generation 315 of optimized localization map 105, the read-in position of landmark 137 is altered using the further position to yield a modified position 700 of the landmark, and stored in order to create optimized localization map”)
the road segment information comprising course information about a course of one of a road border and a lane marking of the at least one segment of the road
at least one sensor unit, configured to detect at least one object and to provide relative position information indicative of a distance between the vehicle and the at least one object (Paragraph 13: "A particularly advantageous embodiment of the approach presented here is one in which, in the reading-in step, a position of the landmark sensed by way of an optical, lidar-based, and/or radar-based sensor system, or a vehicle reading-in unit of the vehicle, is read in. Sensors that in most cases are installed as standard in the vehicle can thereby be used in multiple ways so that in the approach presented here, for example, the localization map can also be created.", paragraph 31: “The creation of high-accuracy localization maps 115 has hitherto represented a very large cost outlay because the aspects below, among others, must be considered. No distortions must occur in localization map 115, i.e. the distance between the objects, in other words landmarks 137, in localization map 115 must not be subject to large errors. It is also important that the objects that are entered in localization map 115 as landmarks 137 be catalogued with a specific accuracy.”)
wherein the system configured to merge absolute position information for the at least one object with information provided by the at least one navigation unit in the digital 


...to be merged in the surroundings of the vehicle… (Abstract: "Lastly, the method encompasses a step of generating and storing an optimized localization map using the localization map and the radar map, such that upon generation of the optimized localization map, the read-in position of the landmark is altered using the further position to yield a modified position of the landmark, and is stored in order to create the optimized localization map.")
creating the  vehicle surroundings model based on the geometry of the road and the absolute position information for the at least one object, where the vehicle surroundings model includes at least one object model representative of the at least one object (Abstract: "Lastly, the method encompasses a step of generating and storing an optimized localization map using the localization map and the radar map, such that upon generation of the optimized localization map, the read-in position of the landmark is altered using the further position to yield a modified position of the landmark, and is stored in order to create the optimized localization map.")
Mielenz does not explicitly teach:
at least one interface (140), which is equipped to communicate with at least one object (14, 22, 24) ...wherein the information received by the interface (140) includes absolute position information on the at least one object (14, 22, 24) to be merged, 

at least one interface (140), which is equipped to communicate with at least one object (14, 22, 24) ...wherein the information received by the interface (140) includes absolute position information on the at least one object (14, 22, 24) to be merged, (Paragraph 34-35: "In knowing the base station absolute position, the absolute positioning of the mobile units 22 can be determined with the same degree of accuracy,...vehicle-to-infrastructure (V2I) communications that include roadside units (RSU)/beacons with GPS coverage. Mathematical modeling is performed using the range and bearing data" The base station may be a RSU, with known position, and displacement vector to locate the vehicle)
Mielenz and Basnayake are analogous art because they both generally relate to V2X localization of an autonomous vehicle and its surroundings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Mielenz for merging map data with the explicit teachings of  Basnayake to employ a “vehicle-to-entity communication system” to provide additional data when location by satellite alone is insufficient. (Basnayake: Paragraph 6)
The combination of Mielenz and Basnayake does not teach elements of:
wherein the system is configured to ascertain a geometry of the at least one segment of the road in front of the vehicle based on the course information, the geometry of the at least one segment of the road comprising geometry points distributed and representative of one of the road border and the lane marking, each geometry point comprising absolute position information;
identifying a plurality of candidate locations for the at least one object based on the relative position information; and
identifying a respective candidate point of the plurality of candidate points for the at least one object based on an evaluation of the plurality of candidate points and geometry points, wherein the respective candidate point comprises absolute candidate point information corresponding to the absolute position information for the at least one object.
Breed teaches elements of:
wherein the system is configured to ascertain a geometry of the at least one segment of the road in front of the vehicle based on the course information, the geometry of the at least one segment of the road comprising geometry points distributed and representative of one of the road border and the lane marking, each geometry point comprising absolute position information (See at least paragraph 157 and 228),
identifying a plurality of candidate locations for the at least one object based on the relative position information (See at least paragraph 23); and
identifying a respective candidate point of the plurality of candidate points for the at least one object based on an evaluation of the plurality of candidate points and geometry points, wherein the respective candidate point comprises absolute candidate point information corresponding to the absolute position information for the at least one object (See at least paragraph 95 and 106). 
Mielenz, Basnayake and Breed are analogous art because they both generally relate to localization of an autonomous vehicle and its surroundings.


Regarding claim 15, Mielenz in combination with Basnayake teach the system of claim 1, Basnayake further teaches:
A vehicle comprising a system (Basnayake: Abstract).

Regarding claim 16, it is rejected on the basis it is encompassed in scope by rejected claim 1.

Regarding claim 30, Mielenz teaches: 


Regarding claim 31, Mielenz teaches: 
wherein the system is a driver assistance system (See at least paragraph 2).


Claims 7-8, 13, 17, 22-23, & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Mielenz in view of Basnayake and in further view of Breed and further in view of Loehlein Otto Dr Ing et al. (DE 102010049215 A1)

Regarding claim 7, Mielenz in combination with Basnayake, Breed and Loehlein teaches the system of claim 2, Mielenz further teaches:
wherein the system is configured to ascertain an offset of the at least one object to be merged by merging instantaneous position information for the vehicle in the digital map format and the absolute or relative position information for the at least one object to be merged.  (Paragraph 26: "Vehicle sensor signal 139 can be generated, for example, via an optical, radar-assisted, or lidar-assisted sensor system of vehicle 138, for example by the fact that a geographic coordinate of the traffic infrastructure system, e.g. the pole of the road sign, is sensed as landmark 137 and is entered into a map. A positioning system such as the GPS, Glonass, or Galileo positioning system can be used for this purpose, for example, to identify the current geographic position of vehicle 138 and, utilizing the positioning data of landmark 137 from the vehicle sensor system (which can be calculated by vehicle reading-in unit 135), to ascertain the geographic position of the landmark in localization map 115.")

Regarding claim 8, Mielenz in combination with Basnayake, Breed and Loehlein teaches the system of claim 2, Mielenz further teaches:
wherein the system is configured to ascertain the offset of the at least one object to be merged by using a respective geometry point thereby ascertained or the geometry points thereby ascertained.  (Paragraph 26 as applied above in light of the instant specification: “a geometry point may in the simplest case be associated directly with the object to be merged”.)

Regarding claim 13, Mielenz in combination with Basnayake and Breed teaches the system of claim 1, they do not teach:
wherein the system (120) is equipped to ascertain whether the object (14, 22, 24) to be merged is located on the same path or in the same lane (12) as the vehicle (10).  
However, in the same field of endeavor, Loehlein teaches:
wherein the system (120) is equipped to ascertain whether the object (14, 22, 24) to be merged is located on the same path or in the same lane (12) as the vehicle (10).    (Paragraph 28)

Regarding claims 17, 22-23, & 28, they are rejected on the basis that they are directed to a method encompassed in scope by the system of claims 2, 7-8, & 13, respectively.

Claims 3-5, 14, 18-20, & 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mielenz in view of Basnayake and Breed and further in view of Heimberger; Markus et al. (US PGPub 20170261995)
Regarding claim 3, Mielenz in combination with Basnayake and Breed teaches the system of claim 1, they do not teach:
wherein the system is configured to transform the relative or absolute position information on the at least one object to be merged into information in the digital map format and/or wherein the system is configured to transform the relative or absolute position information on the at least one object to be merged and the information in the digital map format into a predefined coordinate format.  
However, in the same field of endeavor, Heimberger teaches:
wherein the system is configured to transform the relative or absolute position information on the at least one object to be merged into information in the digital map format and/or wherein the system is configured to transform the relative or absolute position information on the at least one object to be merged and the information in the digital map format into a predefined coordinate format  (Abstract: "The invention relates to a method for generating a surroundings map (14) of a surrounding area (7) of a motor vehicle (1) in which an object in the surrounding area (7) is detected by means of a sensor device (9) of the motor vehicle (1), a position value (P) that describes a position of the object is determined on the basis of sensor data of the sensor device (9) by means of a control device (3) of the motor vehicle (1) and the determined position value (P) is transferred into the surroundings map (14), wherein a vector (v′) between the object and a predetermined reference point (11) of the motor vehicle (1) that forms an origin (0′) of a vehicle coordinate system (12) is determined, the determined vector (v′) is transformed from the vehicle coordinate system (12) into a global coordinate system (13) of the surroundings map (14) and the position value (P) in the surroundings map (14) is determined on the basis of the transformed vector (v).")
Mielenz, Basnayake, Breed and Heimberger are analogous art because they all generally relate to the control of an autonomous vehicle informed of its surroundings by map data from multiple sources.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Mielenz, Basnayake and Breed with the teachings of Heimberger to create an autonomous navigation system able to more reliably “fuse the objects” that are detected to reduce spatial uncertainty. (Paragraph 8)

Regarding claim 5, Mielenz in combination with Basnayake, Breed and Heimberger teaches the system of claim 4, Heimberger further teaches:
wherein the system is configured to ascertain the absolute position information based on the distance… if the relative position information is limited to the distance from the at least one object to be merged.  (Abstract)
Mielenz further teaches:
and additional information with respect to the segment of road and/or the at least one object to be merged (Paragraph 29: "Apparatus 100 is furthermore embodied to read in from localization map 115 information that, for example, cannot be directly perceived and/or read in by a sensor apparatus such as vehicle reading-in unit 135 of the or of a vehicle 138. This includes, for instance, information regarding roadway paths beyond sensor detection range, as well as traffic regulations, which can be stored in localization map 115. This information can likewise be stored in optimized localization map 105.")

Regarding claim 14, Mielenz in combination with Basnayake and Breed teaches the system of claim 1, they do not teach:
wherein the system is configured to ascertain information in the digital map format of an object to be merged whose absolute position information is known by means of a relative displacement vector starting from the instantaneous absolute position information on the vehicle.  
However, in the same field of endeavor, Heimberger teaches:
wherein the system is configured to ascertain information in the digital map format of an object to be merged whose absolute position information is known by means of a relative displacement vector starting from the instantaneous absolute position information on the vehicle.  (Abstract)

Regarding claims 18, 20 & 29, they are rejected on the basis that they are directed to a method encompassed in scope by the system of claims 3, 5, & 14, respectively.

Claims 6, 9-12, 21, & 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mielenz in view of Basnayake and Breed and further in view of Eade; Ethan et al. (US PGPub 20190304097).
claim 6, Mielenz in combination with Basnayake teaches the system of claim 1, they do not teach:
wherein the system is configured to ascertain geometry points whose absolute position information and/or whose position in the digital map format known by using the information provided by the at least one navigation unit for ascertaining the geometry of the road.  
However, in the same field of endeavor, Eade teaches:
wherein the system is configured to ascertain geometry points whose absolute position information and/or whose position in the digital map format known by using the information provided by the at least one navigation unit for ascertaining the geometry of the road  (Paragraph 179: "Sequence 680 of FIG. 23 may be executed in the primary control loop for the vehicle, e.g., in block 622 of FIG. 20, and may correspond generally to the map pose functionality 200 of the localization subsystem 152 of FIG. 2. In this implementation, it is assumed that each tile node includes as payload data a surface model of the geographical area represented by the tile...Various manners of storing geometry data representative of a surface model may be used in different implementations, and may balance storage space with resolution such that a resulting surface model is sufficiently descriptive to enable a vehicle to be aligned within a specific location in the tile. In addition, in some implementations, geometry data representative of a surface model may be represented as different nodes in a relative atlas graph, rather than within the payload of a tile node, such that a surface model for a tile may be constructed based at least in part upon geometry data distributed among a plurality of nodes in the relative atlas graph." Further Paragraph 81: "two elements in a geographical area may be related with one another in a relative atlas system consistent with the invention by a relative pose that defines at least the position of one element relative to the position of the other element" Further Paragraph 7: “absolute positioning, whereby elements are defined at absolute coordinates within a frame of reference of some particular area or volume, e.g., based on a global coordinate system from the perspective of the Earth… Placement of an element within a tile therefore generally involves finding the coordinates in the tile that map to the absolute coordinates of the element. To assist in such placement, a tile may have an associated transformation function, or transformation, that may be used to mathematically calculate coordinates in the tile's frame of reference from the absolute coordinates of an element, or vice versa.” In light of the specification stating: “a geometry point may in the simplest case be associated directly with the object to be merged”, a geometry point is interpreted to correspond to an element in the relative atlas system.).
Mielenz, Basnayake, Breed, and Eade are analogous art because they all generally relate to the control of an autonomous vehicle informed of its surroundings by map data from multiple sources.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Mielenz, Basnayake, and Breed with the teachings of Eade to improve an autonomous vehicle system’s ability to “[collect] and [interpret] information about a vehicle's surrounding environment” to better “handle a wider variety of situations and accommodate both expected and unexpected conditions within an environment” (Eade: Paragraph 2)

Regarding claim 9, Mielenz in combination with Basnayake and Breed teaches the system of claim 1, they do not teach:
wherein the system (120) is equipped to ascertain at least one node point (S) whose absolute or relative position information and/or whose position in the digital map format is/are known by using the information provided by the at least one navigation unit (130) for ascertaining the geometry of the road. 
However, in the same field of endeavor, Eade teaches:
wherein the system (120) is equipped to ascertain at least one node point (S) whose absolute or relative position information and/or whose position in the digital map format is/are known by using the information provided by the at least one navigation unit (130) for ascertaining the geometry of the road. (Paragraph 179: "Sequence 680 of FIG. 23 may be executed in the primary control loop for the vehicle, e.g., in block 622 of FIG. 20, and may correspond generally to the map pose functionality 200 of the localization subsystem 152 of FIG. 2. In this implementation, it is assumed that each tile node includes as payload data a surface model of the geographical area represented by the tile...Various manners of storing geometry data representative of a surface model may be used in different implementations, and may balance storage space with resolution such that a resulting surface model is sufficiently descriptive to enable a vehicle to be aligned within a specific location in the tile. In addition, in some implementations, geometry data representative of a surface model may be represented as different nodes in a relative atlas graph, rather than within the payload of a tile node, such that a surface model for a tile may be constructed based at least in part upon geometry data distributed among a plurality of nodes in the relative atlas graph." Further Paragraph 81: "two elements in a geographical area may be related with one another in a relative atlas system consistent with the invention by a relative pose that defines at least the position of one element relative to the position of the other element" Further Paragraph 7: “absolute positioning, whereby elements are defined at absolute coordinates within a frame of reference of some particular area or volume, e.g., based on a global coordinate system from the perspective of the Earth… Placement of an element within a tile therefore generally involves finding the coordinates in the tile that map to the absolute coordinates of the element. To assist in such placement, a tile may have an associated transformation function, or transformation, that may be used to mathematically calculate coordinates in the tile's frame of reference from the absolute coordinates of an element, or vice versa.”)

Regarding claim 10, Mielenz in combination with Basnayake, Breed and Eade teaches the system of claim 9, Eade further teaches:
wherein the system (120) is equipped to estimate the geometry of the segment of road between the object (14, 22, 24) to be merged and the node point (S) closest to the object (14, 22, 24) to be merged, wherein the system (120) is additionally equipped to estimate the distance (d) between the object (14, 22, 24) to be merged and the node point (S) based on the estimated geometry of that segment of road.  (Paragraphs 179, 81, & 7 as above)

claim 11, Mielenz in combination with Basnayake, Breed and Eade teaches the system of claim 10, Eade further teaches:
wherein the system (120) is equipped to ascertain the offset between the node point (S) and the object (14, 22, 24) to be merged based on the estimated distance (d). (Paragraphs 179, 81, & 7)

Regarding claim 12, Mielenz in combination with Basnayake, Breed and Eade teaches the system of claim 10, Mielenz further teaches:
wherein the system (120) is equipped to estimate the course of the segment of road based on information detected by at least one or the at least one sensor unit (110) and/or based on information provided by at least one or the at least one interface (140).  (Paragraph 13: "A particularly advantageous embodiment of the approach presented here is one in which, in the reading-in step, a position of the landmark sensed by way of an optical, lidar-based, and/or radar-based sensor system, or a vehicle reading-in unit of the vehicle, is read in. Sensors that in most cases are installed as standard in the vehicle can thereby be used in multiple ways so that in the approach presented here, for example, the localization map can also be created." Further Paragraph 29: "Apparatus 100 is furthermore embodied to read in from localization map 115 information that, for example, cannot be directly perceived and/or read in by a sensor apparatus such as vehicle reading-in unit 135 of the or of a vehicle 138. This includes, for instance, information regarding roadway paths beyond sensor detection range, as well as traffic regulations, which can be stored in localization map 115. This information can likewise be stored in optimized localization map 105.")
Regarding claims 21, & 24-27, they are rejected on the basis that they are directed to a method encompassed in scope by the system of claims 6, & 9-12, respectively.

Response to Arguments
Regarding 35 U.S.C. 112 rejection,
	The Applicant’s amendment overcame some of the rejections from the previous office action. However, not all the rejection has overcame by the amendment. Please see the 112 (b) rejection above.

Regarding 35 U.S.C. 101 rejection,
Applicant's arguments filed 25 August 2021 have been fully considered but they are not persuasive.
The Applicant first argues, “It is respectfully submitted that amended claim 1 provides a technological improvement in the context of self-driving vehicles (see paragraphs [0128]-[0133] of the Specification). Amended claim 1 recites a system that creates a vehicle surroundings model (e.g., for a self-driving vehicle) based on a geometry of a road and absolute position information for at least one object corresponding to absolute candidate point information for a respective candidate point of a plurality of candidate points for at least one object. The vehicle surroundings model created in claim 1 enables and improves self-driving vehicle experience as real-time information (e.g., traffic light conditions, etc.) can be integrated into the vehicle surrounding model, thereby improving the driving experience and performance of the vehicle Serial No. 16/441,247 Page 13Thus, for at least the reasons explained above, it is submitted that amended claim 1, as well as claims 3 and 5-15 depending therefrom, is not directed to an abstract idea and is patent eligible under the Alice Test. The withdrawal of this rejection is respectfully requested.“
The Examiner respectfully disagrees and contends that the technological is mere data merging which can be done in human’s mind. Furthermore, the applicant’s argument of” surroundings model created in claim 1 enables and improves self-driving vehicle experience as real-time information (e.g., traffic light conditions, etc.) can be integrated into the vehicle surrounding model, thereby improving the driving experience and performance of the vehicle” would overcome the 101 rejection if the autonomous vehicle actually be controlled by the model and the algorithm of the claimed invention. There is no actual control of the vehicle but mere data processing based on certain data merging and combining data to reflect surroundings. The 

Regarding 35 U.S.C. 103 rejection,
 Applicant’s arguments with respect to claims 1, 3, 5 – 16, 18 and 20 - 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662